Case 1:19-cr-00312-LGS Document 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,

-\V-

JENNIE PIZARRO,
Defendant,

LORNA G. SCHOFIELD, District Judge:

Filed 09/15/20 Page 1of1

19 Cr. 312 (LGS)

ORDER

WHEREAS, with JENNIE PIZARRO’s consent, his guilty plea allocution was taken

before Magistrate Henry B. Pitman on April 26, 2019;

WHEREAS, a transcript of the allocution was made; and

WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there is a factual basis for the guilty

plea;

ITTS HEREBY ORDERED that the defendant's guilty plea is accepted.

Dated: New York, New York
September 15, 2020 WA A

LORNA G. SCHOFIELD
United States District Judge
